Jesus Acosta, Individually and
                                                                as Representative of the Estate
                                                                of Maria Acosta, Deceased; et



                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 20, 2014

                                     No. 04-13-00823-CV

   WILLIAMSBURG CARE CO., LP d/b/a Princeton Place Rehabilitation and Healthcare,
                              Appellant/s

                                              v.

Jesus ACOSTA, Individually and as Representative of the Estate of Maria Acosta, Deceased; et
                                          al.,
                                       Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-16420
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
        On February 14, 2014, appellees filed a response to the motion to abate which was filed
by appellant on February 6, 2014. Appellant is ORDERED to file a reply to appellees’ response
no later than February 26, 2014.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court